DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Farjami Farshad on 7/11/2022.

The application has been amended as follows: 

Claim 1 (Currently Amended): A content compilation system comprising:
a computing platform having a hardware processor and a system memory;
a trained machine learning model stored in the system; and
a software code stored in the system memory, the software code configured to provide an editorial interface;
the hardware processor configured to execute the software code to:
receive compilation authoring data via the editorial interface;
identify one or more end-users for receiving a content compilation;
access a consumption profile of the one or more end-users;
obtain, using the consumption profile and a first authoring criterion included in the compilation authoring data, a plurality of content items from at least one content source;
aggregate, using a second authoring criterion included in the compilation authoring data, the plurality of content items into a plurality of content subsets;
group, using a third authoring criterion included in the compilation authoring data, at least some of the plurality of content subsets 
obtain a dataset of compilation authoring data generated by a human editor;
generate, using the trained machine learning model and the dataset, a compilation authoring template in an automated process;
produce the content compilation, using the compilation authoring template, the at least some of the plurality of content subsets, and the consumption profile of the one or more end-users;
compute a desirability score predicting a desirability of the content compilation to the one or more end-users; and
provide, when the desirability score satisfies a predetermined threshold, the content compilation to the one or more end-users.

Claim 2 (Original): The content compilation system of claim 1, wherein the content compilation is individualized for the one or more end-users based on the consumption profile of the one or more end-users.

Claim 3 (Original): The content compilation system of claim 2, wherein the content compilation is unique to the one or more end-users.

Claim 4 (Original): The content compilation system of claim 1, wherein the first authoring criterion includes determination of at least one of an end-user relevance score, a relative timing score, or a consumer popularity score for each of the plurality of content items.

Claim 5 (Original): The content compilation system of claim 1, wherein the second authoring criterion includes determination of a content compatibility score for each of the plurality of subsets of the plurality of the plurality of content items.

Claim 6 (Original): The content compilation system of claim 1, wherein the third authoring criterion includes determination of a content variety score for the content compilation.

Claim 7 (Original): The content compilation system of claim 1, wherein the desirability score predicting the desirability of the content compilation to the one or more end-users comprises the variety score, the content compatibility score, and the at least one of the end-user relevance score, the relative timing score, or the consumer popularity score.

Claim 8 (Original): The content compilation system of claim 7, wherein the desirability score predicting the desirability of the content compilation to the one or more end-users is one of higher than or lower than a sum of the variety score, the content compatibility score, and the at least one of the end-user relevance score, the relative timing score, or the consumer popularity score.

Claim 9 (Currently Amended): The content compilation system of claim 1, 



compute another desirability score predicting a desirability of [[the]] another content compilation to the one or more end-users; and
provide, when the another desirability score satisfies a predetermined threshold, the another content compilation to the one or more end-users.

Claim 10 (Currently Amended): The content compilation system of claim [[9]] 1, wherein the hardware processor is further configured to execute the software code to:
receive a feedback data rating an actual desirability of the 
modify, using the trained machine learning model and the feedback data, the compilation authoring template to improve a performance by the content compilation system. 

Claim 11 (Currently Amended): A method for use by a content compilation system including a computing platform having a hardware processor and a system memory storing a trained machine learning model and a software code configured to provide an editorial interface, the method comprising:
receiving, by the software code executed by the hardware processor, compilation authoring data via the editorial interface;
identifying, by the software code executed by the hardware processor, one or more end-users for receiving a content compilation;
accessing, by the software code executed by the hardware processor, a consumption profile of the one or more end-users;
obtaining, by the software code executed by the hardware processor and using the consumption profile and a first authoring criterion included in the compilation authoring data, a plurality of content items from at least one content source;
aggregating, by the software code executed by the hardware processor and using a second authoring criterion included in the compilation authoring data, the plurality of content items into a plurality of content subsets;
grouping, by the software code executed by the hardware processor and using a third authoring criterion included in the compilation authoring data, at least some of the plurality of content subsets 
obtaining, by the software code executed by the hardware processor, a dataset of compilation authoring data generated by a human editor;
generating, by the software code executed by the hardware processor and using the trained machine learning model and the dataset, a compilation authoring template in an automated process;
producing the content compilation, by the software code executed by the hardware processor and using the compilation authoring template, the at least some of the plurality of content subsets, and the consumption profile of the one or more end-users;

computing, by the software code executed by the hardware processor, a desirability score predicting a desirability of the content compilation to the one or more end-users; and
providing, by the software code executed by the hardware processor when the desirability score satisfies a predetermined threshold, the content compilation to the one or more end-users.

Claim 12 (Original): The method of claim 11, wherein the content compilation is individualized for the one or more end-users based on the consumption profile of the one or more end-users.

Claim 13 (Original): The method of claim 12, wherein the content compilation is unique to the one or more end-users.

Claim 14 (Original): The method of claim 11, wherein the first authoring criterion includes determination of at least one of an end-user relevance score, a relative timing score, or a consumer popularity score for each of the plurality of content items.

Claim 15 (Original): The method of claim 11, wherein the second authoring criterion includes determination of a content compatibility score for each of the plurality of subsets of the plurality of the plurality of content items.

Claim 16 (Original): The method of claim 11, wherein the third authoring criterion includes determination of a content variety score for the content compilation.

Claim 17 (Original): The method of claim 11, wherein the desirability score predicting the desirability of the content compilation to the one or more end-users comprises the variety score, the content compatibility score, and the at least one of the end-user relevance score, the relative timing score, or the consumer popularity score.

Claim 18 (Original): The method of claim 17, wherein the desirability score predicting the desirability of the content compilation to the one or more end-users is one of higher than or lower than a sum of the variety score, the content compatibility score, and the at least one of the end-user relevance score, the relative timing score, or the consumer popularity score.

Claim 19 (Currently Amended): The method of claim 11, comprising 



computing, by the software code executed by the hardware processor, another desirability score predicting a desirability of [[the]] another content compilation to the one or more end-users; and
providing, by the software code executed by the hardware processor when the another desirability score satisfies a predetermined threshold, the another content compilation to the one or more end-users.

Claim 20 (Currently Amended): The method of claim [[19]] 11, further comprising:
receiving, by the software code executed by the hardware processor, a feedback data rating an actual desirability of the 
modifying, by the software code executed by the hardware processor and using the trained machine learning model and the feedback data, the compilation authoring template to improve a performance by the content compilation system.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claims 1 and 11, the prior art of record fails to anticipate or render obvious the combined elements/steps of receiving compilation authoring data via the content compilation system that utilizes compilation authoring data received via an editorial interface, identification of one or more end-users, accessing a consumption profile of the one or more users, obtaining, aggregating and grouping three different types of authoring criteria, obtaining a dataset of compilation authoring data generated by a human editor, generating, using the trained machine learning model and the dataset, a compilation authoring template in an automated process, producing the content compilation that has used the authoring template, content subsets and consumption profile, computing a desirability score predicting a desirability of the content compilation to the one or more end-users and providing the content compilation using the desirability score, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


July 12, 2022